Citation Nr: 0504141	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  97-16 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected prostatitis and urethritis.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected epidermatophytosis of the hands 
and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from February 1969 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that, in pertinent part, continued 
noncompensable disability ratings for the above-captioned 
service-connected disabilities.  

During the pendency of this appeal, by rating action dated in 
January 2000, the RO determined that the service-connected 
prostatitis and urethritis warranted a 20 percent disability 
rating, effective as of December 20, 1994.  Similarly, in 
June 2002, the RO determined that the service-connected 
epidermatophytosis of the hands and feet warranted a 10 
percent disability rating, effective as of December 20, 1994.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

The veteran contends that the impairment associated with his 
service-connected prostatitis and urethritis, and 
epidermatophytosis of the hands and feet is inadequately 
reflected by the schedular evaluations presently in effect, 
thereby warranting increased ratings.

The record shows that the veteran was last afforded a VA 
compensation examination in December 2002.  However, in a 
Statement In Support Of Claim submitted by the veteran in 
December 2003, he indicated that his prostatitis and 
urethritis condition and his epidermatophytosis had worsened.  
Accordingly, the veteran should be afforded VA examinations 
to determine the current severity of his service-connected 
prostatitis and urethritis and epidermatophytosis of the 
hands and feet.

In this regard, it is noted that VA General Counsel has 
indicated that when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995).  Moreover, under 
the provisions of the VCAA, the assistance provided by VA 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).  

Additionally, effective August 30, 2002, the schedular 
criteria for evaluating disabilities of the skin were 
amended.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
Although the veteran has been advised of the new rating 
criteria in the Supplemental Statement of the Case dated in 
June 2003, the most recent VA skin examination conducted in 
April 2000 was inadequate in that it did not provide an 
evaluation based upon the current provisions of the 
applicable rating criteria.  On remand, the veteran should be 
afforded a VA skin examination so that the extent of his 
service-connected epidermatophytosis of the hands and feet 
may be determined.  

Finally, as the case must be remanded for the foregoing 
reasons, any updated VA treatment records should be obtained, 
as the veteran receives ongoing treatment at the San 
Francisco VA Medical Center (VAMC).  

Accordingly, the case is REMANDED for the following:

1.  Make arrangements to obtain any 
updated treatment records from the San 
Francisco VAMC dated after December 2003.  

2.  Thereafter, the veteran should be 
afforded a VA genitourinary examination.  
The claims folder must be made available 
to the examiner for review prior to the 
examination, and the examiner must 
annotate in the examination report that 
this has been accomplished.  

The examiner should identify all 
residuals attributable to the veteran's 
service-connected prostatitis and 
urethritis.  The examiner should 
specifically comment as to the frequency 
of day time and night time voiding; or 
the presence of any obstructed voiding, 
including the need for intermittent or 
continuous catheterization; and recurrent 
symptomatic infection requiring drainage/ 
frequent hospitalization (greater than 
two times per year), or requiring 
continuous intensive management.  
Additionally, the examiner should state  
whether there is urine leakage requiring 
the wearing of absorbent material, and if 
so, how often these materials are changed 
each day.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  The veteran should be afforded a VA 
skin examination.  The claims folder must 
be made available to the examiner for 
review prior to the examination, and the 
examiner must annotate in the examination 
report that this has been accomplished.  

All pertinent symptomatology and findings 
associated with the veteran's service-
connected epidermatophytosis of the hands 
and feet should be reported in detail.  
Unretouched color photographs should be 
included with the examination report.  

The examiner is asked to indicate the 
percentage of the veteran's entire body 
affected by his service-connected 
epidermatophytosis of the hands and feet; 
the percentage of the veteran's exposed 
areas affected by his service-connected skin 
disorder; and to comment on whether or not 
the skin disorder is manifested by constant 
exudation or itching, extensive lesions, or 
marked disfigurement; or required systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration 
of six weeks or more during the past 12 
months.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

4.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws, regulations and case law.  If the 
decision with respect to any claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claims are to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


